AFFIRMED; Opinion Filed October 23, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01241-CV

                        TIMOTHY HOLZ, Appellant
                                      V.
 UNITED STATES OF AMERICA CORP., REBECCA TAMEZ, CHARLES EDWARD
SAMUELS, JR., T. PASSANITI, J. MARR, K. GABRIELSON, AND CHARLES LERMA,
                               ET AL., Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-05101

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
        Appellant Timothy Holz, a prison inmate, appeals the trial court’s order of dismissal of

his case pursuant to section 14.003 of the Texas Civil Practice and Remedies Code. The trial

court found that Holz failed to comply with section 14.004 of the code. Holz presents three

issues in this appeal: “(1) Did Appellant submit 3 yrs [sic] Certified Trust Account Statement’s

[sic] with his Original Petition Requesting Leave to Proceed in forma pauperis? (2) Did

Appellant fail to submit a [sic] affidavit relating to previous filing’s [sic], [or did the deputy clerk

fail to include one with his petition requesting leave to proceed in forma pauperis?] [?] (3) If the

clerk failed to send one with the above affidavit of indigency, and petitions for IFP leave to

proceed should this appeal be remanded with instruction’s [sic] for further proceeding’s [sic]

[such as the clerk sending him an affidavit relating to previous filing’s [sic] requesting him to fill
it out, and return within 30 days]?”       After reviewing the record and considering Holz’s

arguments, we affirm the trial court’s order of dismissal.

        Holz has represented himself throughout this case. Although he is pro se, Holz is

required to adhere to the rules of procedure, including our appellate rules of procedure. See

Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no

pet.). Our appellate rules have specific requirements for briefing that require, among other

things, that an appellant provide a statement of facts, which includes references to the record, and

an argument that is clear and concise with appropriate citations to authorities and the record.

TEX. R. APP. P. 38.1(g), (i). Only when we are provided with proper briefing may we discharge

our responsibility to review the appeal and make a decision that disposes of the appeal. We are

not responsible for searching the record for facts that may be favorable to a party’s position. See

Bolling, 315 S.W.3d at 895. We also are not responsible for doing the legal research to find

authorities that might support a party’s contentions. See id. If we did so, even for a pro se

litigant untrained in law, we would be abandoning our role as judges and become advocates for

that party. See id.

        When deciding whether an appellant’s brief is deficient, we do not adhere to any rigid

rule about the form of a brief. Pro se litigants may not be versed in the form of briefing favored

by seasoned appellate practitioners.    We do, however, examine briefs for compliance with

prescribed briefing rules, including rule 38.1. See TEX. R. APP. P. 38.1. If we can conclude a

brief complies with the Texas Rules of Appellate Procedure, we submit the appeal for review and

decision on the merits. In this case, we conclude Holz’s amended brief fails to comply with our

briefing rules.

        Holz’s amended brief fails to provide a statement of facts supported by record references.

See TEX. R. APP. P. 38.1(g). His amended brief also does not contain a clear and concise

                                                –2–
argument with appropriate citations to the record and supporting authorities. See TEX. R. APP. P.

38.1(i); Washington v. Bank of New York, 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no

pet.)(bare assertions of error without argument or authority waive error). Although Holz cites a

single authority, it only appears in his prayer for relief.

        We gave Holz an opportunity to cure the defects in his briefing. Holz filed his initial

brief on November 1, 2013. On December 2, 2013, we notified Holz that his brief was deficient

and provided him with an opportunity to amend. Holz’s amended brief was filed on February

11, 2014. However, his amended brief also does not comply with our briefing rules.

        Because Holz’s amended brief does not provide appropriate citations to the record or

authorities to support his arguments, his amended brief fails to comply with our rules. See TEX.

R. APP. P. 38.1(g), (i). Holz has failed to present his arguments for review and he has waived

his complaint.

        We affirm the trial court’s order of dismissal.




                                                        /Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE

131241F.P05




                                                  –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

TIMOTHY HOLZ, Appellant                                On Appeal from the 192nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-13-01241-CV           V.                        Trial Court Cause No. DC-13-05101.
                                                       Opinion delivered by Justice Stoddart.
UNITED STATES OF AMERICA, CORP.,                       Justices FitzGerald and Fillmore
REBECCA TAMEZ, CHARLES EDWARD                          participating.
SAMUELS, JR., T. PASSANITI, J. MARR,
K. GABRIELSON, AND CHARLES
LERMA, ET AL., Appellees

        In accordance with this Court’s opinion of this date, the order of dismissal of the trial
court is AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of October, 2014.




                                                 –4–